Citation Nr: 0102640	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-03 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from March 1944 to 
July 1946 and from December 1946 to December 1951.  He died 
in September 1998.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a November 1998 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
denied service connection for the cause of the veteran's 
death as not well grounded.


REMAND

It is contended that the veteran's service-connected liver 
disease contributed to his death by weakening the liver and 
making the liver more susceptible to the metastasis of 
colorectal cancer, the condition which resulted in the 
veteran's death.  The official death certificate shows that 
the veteran died on September [redacted], 1998, at age 72, from 
widespread cancer of the colorectum with renal failure and 
liver failure.  An autopsy was not performed.  At the time of 
the veteran's death, service connection was in effect for 
infectious hepatitis, evaluated 10 percent disabling and for 
cystitis, evaluated zero percent disabling.  

A review of the record shows that the veteran was 
hospitalized during service in October 1945 for evaluation of 
lower abdominal pain.  He denied frequency, dysuria or 
hematuria.  Physical examination revealed no kidney 
tenderness, but a positive Murphy sign on the left; pressure 
elicited suprapubic pain.  A urinalysis was negative.  An x-
ray of the kidneys, ureters and bladder was negative.  Pyuria 
was the only positive finding when the veteran was examined 
shortly before discharge from hospitalization.  The diagnosis 
was acute cystitis.

The veteran was later admitted to the hospital during service 
in March 1951, complaining of abdominal cramping, anorexia, 
nausea, and vomiting.  Several days after the veteran's 
admission to the hospital, it was found that he had dark 
urine, and scleral icterus was apparent at the end of the 
first week.  Physical examination showed that the liver edge 
was tender and palpable two finger breadths below the right 
costal margin.  The diagnosis was infectious hepatitis with 
jaundice.  

On VA examination in December 1954, the veteran related that 
he had experienced a relapse of infectious hepatitis three 
months before.  He also complained of some nocturia, burning 
on urination, and pain over the bladder region.  He reported 
urgency, but denied frequency; he sometimes had trouble 
holding his water.  The diagnoses were history of infectious 
hepatitis; history of cystitis.

A VA examination was conducted in June 1960.  As to 
hepatitis, the veteran indicated that the last acute flareup 
of hepatitis had occurred in 1954.  He denied jaundice or a 
recurrence of flareups of hepatitis.  Physical examination 
revealed that the veteran's skin and sclera were clear.  
Moderate tenderness was present in the right upper quadrant, 
with considerable local spasm.  The liver and spleen were not 
enlarged.  As to cystitis, the veteran related that episodes 
of renal colic had eventually necessitated surgery in 1959 
for removal of a renal stone from the left ureter.  
Currently, he complained of chronic ache in the left groin, 
with considerable urgency, but no further definite episodes 
of renal colic.  The diagnoses were residuals of hepatitis; 
postoperative residuals of left ureteral calculi.

Subsequently added to the record were extensive clinical 
records, dated from 1995 through 1998, reflecting the 
veteran's treatment by private medical sources.  These 
records show that the veteran had developed colorectal 
cancer, with metastasis to the liver and abdominal contents.  
There is no medical opinion in the claims file addressing the 
etiology of the veteran's fatal colorectal cancer, with 
metastasis to the liver, nor is there medical opinion as to 
the impact, if any, of service-connected residuals of 
cystitis or hepatitis on the colorectal cancer with liver 
failure and renal failure.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The case should be referred for review 
by a VA internist or oncologist.  The 
physician should review the claims file, 
including a copy of this remand, and 
he/she should state that claims file 
review was accomplished.  Thereafter, the 
physician should answer the following two 
questions:  A)  Is it at least as likely 
as not that colorectal cancer developed 
during service or within the first 
postservice year or is otherwise related 
to service?  B)  Is it at least as likely 
as not that service-connected infectious 
hepatitis or cystitis aided or lent 
assistance to the production of death?

2.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  If the 
benefit sought on appeal is not granted, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant unless notified.  The purpose of 
this remand is to obtain clarifying information.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




